DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 are indefinite because they are directed to an anti-extrusion ring when the invention of claim 13 from which the claims depend is a composite frac plug.
	Claim 18 is indefinite because it is unclear if “a plurality of interconnected slips” are the same slips as “a plurality of slips” referred to in claim 13 from which claim 18 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2002/0043368) in view of Tausch (US 3,283,820).
With respect to claim 1: Bell discloses an anti-extrusion ring (30, 32) for a main sealing element (28) of a non-retrievable packer, comprising a plurality of ring segments (57, 58) held together by a band in a notch (¶ [0036]); each ring segment having two ring segment mating faces (Fig. 3), each ring segment mating face having a 3-dimensionally curved topology (Fig. 3), a first of the mating faces being a mirror image of a second of the mating faces (Fig. 3), so that the ring segments fit together to form an anti-extrusion ring without gaps in the run-in condition (¶ [0037]; Fig. 3). Bell does not disclose the ring segments are held together by a fracture ring that is designed to fracture when the anti-extrusion ring is expanded as the packer is shifted from a run-in condition to a packer-set condition. Tausch teaches it is known in the art to have moving segments (131) held together by a fracture ring (160) that is designed to fracture when it is desired to have the moving segments expanded (Col. 5, lines 30-37). It would be obvious to one having ordinary skill in the art at the time of filing to combine the fracture ring of Tausch with the invention of Bell since doing so will prevent movement of the ring segments until a desired force is applied.
With respect to claim 2: Bell from the combination of Bell and Tausch further teaches each ring segment comprises a ring segment notch (59) in a ring segment top surface that receives the fracture ring (Figs. 3-4).
With respect to claim 3: Bell from the combination of Bell and Tausch further teaches an elastomeric ring (60) and is received in a top of the ring segment notch (Figs. 3-4). The combination of Bell and Tausch does not explicitly teach that the elastomeric ring that overlies the fracture ring. There are a finite number of possibilities for the placement of the elastomer ring relative to the fracture ring. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
With respect to claim 6: Bell from the combination of Bell and Tausch further teaches the anti-extrusion ring is substantially V-shaped in cross-section (Fig. 4).
With respect to claim 7: Bell from the combination of Bell and Tausch further teaches the anti-extrusion ring has a nadir (Fig. 4). The combination of Bell and Tausch does not explicitly teach the nadir is rounded. It would have been obvious to one having ordinary skill in the art at the time of filing to have the nadir be rounded, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 8: All aspects of the claimed invention are taught as discussed in the rejections of claims 1-2 and 6 above except for the ring segment notch being rectangular. Bell further teaches rectangular ring segment notches (220, 222; Figs. 17-18) are known in the art. It would have been obvious to one having ordinary skill in the art at the time of filing to have the notches be rectangular as taught by a different embodiment of Bell since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 9: All aspects of the claimed invention are taught as discussed in the rejection of claim 3 above.
With respect to claim 12: All aspects of the claimed invention are taught as discussed in the rejection of claims 6 and 7 above.

Allowable Subject Matter
Claims 13, 17 and 19 allowed.
s 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to for being a duplicate of claim 17.
Claims 14-16 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13: The combination of Bell and Tausch teaches an anti-extrusion ring as discussed in the rejection of claim 8 above. Bell further teaches a mandrel (14) with a central passage (inside 14; Figs. 1-2), a gripper assembly (20) mounted to the mandrel (Figs. 1-2) that bite and grip a casing of a cased wellbore when the in the set condition (Fig. 2), a main sealing element (28) downhole of the gripper assembly (Figs. 1-2), a slip hub (20) having an anti-extrusion cone (36) downhole of the main sealing element (Figs. 1-2) and a slip cone (20) downhole of the anti-extrusion cone (Figs. 1-2), a slip assembly (16) downhole of the main sealing element (Figs. 1-2), the slip assembly comprising a plurality of slips (16) adapted to slide up the slip cone to bite and grip the casing of the cased well when shifted to the set condition (Figs. 1-2). The combination of Bell and Tausch does not teach the gripper assembly is an elastomeric gripper assembly with inserts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672